Citation Nr: 1327060	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  08-36 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim regarding whether the stab wounds received by the Veteran on October 11, 1973, were incurred in the line of duty, or were the result of his own willful misconduct.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to August 1974.

The Veteran's claim for entitlement to service connection for PTSD comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefit sought on appeal.  

Relevant to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for a psychiatric disorder, to include PTSD and depression.

In June 2010, a Board hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  Based on the Veteran's testimony at his June 2010 hearing, the Board finds that the Veteran and his representative have actual knowledge of the fact that the Veteran's PTSD claim cannot be granted unless his PTSD stressor (the October 11, 1973, in-service knife fight that resulted in the Veteran's stab wounds) is found to be in the line of duty (as opposed to willful misconduct).  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. 
§§ 3.1(n), 3.301(c) (2012).  

In a September 1976 administrative decision by the RO, the Veteran's 1973 incident was found to be willful misconduct.  The Veteran did not appeal the rating decision, and it became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  At his hearing, the Veteran argued that the 1973 incident was not willful misconduct, and therefore should be characterized as being incurred in the line of duty.  Therefore, the Board finds that the Veteran's March 2008 claim for service connection for PTSD included the claim of whether new and material evidence has been received to reopen a claim regarding whether the stab wounds received by the Veteran on October 11, 1973, were incurred in the line of duty, or were the result of his own willful misconduct.

In August 2010, these matters were remanded for further development, to include adequate notification and to obtain the Veteran's complete personnel file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

As a final preliminary matter, the Veteran and his representative raised the issue of service connection for residuals of the in-service stabbing to his chest and arms (to include numbness and tingling in his fingers).  Such issues are not before the Board at this time, and are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a September 1976 administrative decision, the RO determined that the Veteran's stab wounds received on October 11, 1973, were not incurred in the line of duty, but rather were a result of the Veteran's willful misconduct. 

2.  The Veteran was notified of the September 1976 decision and of his appellate rights, but he did not appeal that decision.  There was also no evidence received within one year of that decision. 

4.  The evidence received since the September 1976 decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating claim.

5.  The weight of the competent and credible evidence shows that the Veteran's in-service injuries sustained on October 11, 1973, were incurred in the line of duty, and not a direct result of an act of willful misconduct.

6.  The Veteran is diagnosed with a psychiatric disorder to include PTSD and depression, which is related to a verifiable traumatic event experienced during his active service.


CONCLUSIONS OF LAW

1.  The September 1976 administrative decision, which determined that the Veteran's in-service injuries did not occur in the line of duty but were due to willful misconduct is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2012).

2.  The evidence received subsequent to the September 1976 decision is new and material, and the issue of whether stab wounds were incurred in the line of duty is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The Veteran's stab wounds were incurred in the line of duty, and not as a result of willful misconduct.  38 U.S.C.A. §§ 105(a), 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1(m), (n), 3.102, 3.301, 3.303 (2012).

4.  The criteria for service connection of an acquired psychiatric disorder, to include PTSD and depression, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

Analysis 

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

New and Material evidence

In a September 1976 administrative decision, the RO determined that the Veteran's stab wounds received on October 11, 1973, were not incurred in the line of duty, but rather were a result of the Veteran's willful misconduct.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal that decision.  There was also no evidence received within one year of the issuance of that decision.  Therefore the decision is final.

In the September 1976 administrative decision, the RO found that the Veteran' stab wounds were due to his willful misconduct because he assaulted PFC P. by hitting him with a dangerous weapon.  It was noted that there was no line-of-duty investigation and determination report in the record.

Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108 , 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the willful misconduct issue before proceeding to readjudicate the underlying merits of the claim.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Under the revised standards, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012). 

In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible"). 

In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, for purposes of reopening the claim.  Id. at 117.

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the final September 1976 RO administrative decision.  The Veteran testified that he had just finished his guard duty and he came to the barracks, took off his uniform and jewelry and laid it on his bed, and got into the shower.  After he finished showering and came back to his bunk, he noticed that his watch was missing.  He stated that he asked another Marine if he had seen his watch.  The Veteran stated that the Marine told him that P. had taken his watch.  The Veteran testified that he went downstairs in his boxers and walked up to P. to inquire about his watch.  He said that P. told him he did not have his watch and then struck him several times across the chest and arm.  The Veteran testified that when he realized that P. had a knife he ran behind a partition to slow him down.  The Veteran testified that he is still bothered by the incident today.  The Veteran said that he did not threaten P., he just confronted him about his watch.  See pages 4-8 of the hearing transcript.  The Veteran testified that a line-of-duty determination was not made following the incident.  

These lay allegations regarding the incident differ from the lay allegations the Veteran previously presented.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the Board finds that these additional statements and allegations constitute new and material evidence to reopen the claim.  In short, this evidence, if presumed credible, relates to an unestablished fact necessary to substantiate his claim and raises a reasonable possibility of substantiating his claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim.

Analysis on the Merits

The evidence shows that the Veteran received stab wounds on October 11, 1973. That fact is not in dispute.  Rather, the issue is whether those in-service injuries were incurred in the line of duty or were the result of willful misconduct.

VA has defined willful misconduct as an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1).  Mere technical violations of police regulations or ordinances will not per se constitute willful misconduct, and willful misconduct will not be determinative unless it is the proximate cause of injury, disease, or death.  38 C.F.R. § 3.1(n)(3).  A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and the requirements of laws administered by VA. 38 C.F.R. § 3.1(n). 

At the outset, the Board notes that there is no line-of-duty determination report in the Veteran's service records.  The personnel record documents an assault report upon PFC. P. by the Veteran, shows his punishment, and does not show that the act was willful misconduct while in service.  There is no indication that the Veteran was ever prosecuted for the incident.  During the July 1974 Administrative discharge hearing, the Veteran testified that he asked PFC. P. about his watch and then PFC. P. cut him with a knife.  There was no finding during this hearing that the incident was due to the Veteran's willful misconduct.

In October 1975 the Veteran's discharge was upgraded to Under honorable conditions.

In statements and testimony, the Veteran has admitted that he confronted PFC. P. about his watch and then was assaulted by PFC. P in response.  He indicated that when he realized that he was being attacked by a knife he went behind a partition to defend himself.  It is impossible to look back in time to determine the particulars of what happened and why the Veteran was punished for an assault.  Here, the Board finds that it is reasonable to conclude that the Veteran either defended himself from a knife attack, or when he approached P. about his watch, he was physical in his gestures.  The fact that he was so seriously injured by the knife, and that he was not formally charged with a criminal offense, leads the Board to the conclusion that he even if he was the initial aggressor, his actions either before or after he was struck by the knife were not deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  As the Veteran credibly testified (page 8 of hearing), he would not have approached P. if he knew he had a knife.  Based upon this evidence, the Board finds that it is reasonable to conclude that the Veteran's stab wounds incurred in the line of duty.

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during a veteran's active military service.  No compensation shall be paid if the disability is the result of the person's own willful conduct.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to service connection for PTSD requires medical evidence establishing a clear diagnosis of the condition with credible supporting evidence that the claimed in-service stressor actually occurred and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether the Veteran "engaged in combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 358 (1998).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, such a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory and consistent with the circumstances, conditions or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) ; Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service department evidence that the veteran engaged in combat or was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

During the pendency of this claim, § 3.304 was amended on July 13, 2010.  75 Fed. Reg. 39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective and applicability dates).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.  In this case, the Veteran has not alleged, nor does the evidence show, that his stressor is related to the fear of hostile military or terrorist activity.  Thus, further discussion of the 2010 amendment is unnecessary.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that he has a psychiatric disability to include PTSD as a result of an in-service assault that resulted in multiple stab wounds.

A service personnel record documents that on October 11, 1973, the Veteran committed an assault upon PFC. P. by hitting him with a dangerous weapon.  During a July 1974 Administrative Discharge Hearing, the Veteran testified that he approached PFC. P. after he was told that PFC. P. stole his watch.  The Veteran indicated that they talked about the incident and he was subsequently cut with a knife.

The Veteran's service treatment records include an undated record that documents the Veteran's hospitalization for the treatment of knife wounds.  

Post-service psychiatric treatment records include a March 2008 VA psychiatric treatment report from S. M., M.D. that notes the Veteran's report of the in-service knife attack, and the Veteran's subsequent trauma as a result from the attack.  Diagnoses of PTSD and depression were related to an in-service assault were noted.  In several statements, to include testimony, the Veteran has stated that he experiences nervousness, nightmares, flashbacks, insomnia, and irritability as a result of his in-service assault.  

Based on the foregoing, the Board finds that the Veteran's psychiatric disability to include PTSD is a result of his in-service stab wounds. 

In regards to the Veteran's testimony, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In addition, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Throughout the course of his communications with VA, the Veteran has consistently maintained that he has some observable symptoms associated with military service (i.e., the knife attack) that affect his overall mental health that have been chronic since his discharge from the military.  Since the Veteran is competent to report on the nature of his observable symptoms the Board finds that such consistency makes his statements credible.  The Board notes that there is no medical evidence of manipulation or malingering, nor are there medical opinions against a diagnosis of a psychiatric disorder to include PTSD.  

Indeed, the objective evidence of record shows that the Veteran was assaulted by PFC. P. with a knife during service.  The record also reflects a current DSM-IV PTSD diagnosis by the Veteran's VA psychiatrist.  See March 2008 VA psychiatry treatment record.  Lastly, the medical evidence of record sufficiently relates diagnosed PTSD and depression to the Veteran's military service, to include his confirmed stressor.  

Thus, resolving all reasonable doubt in the Veteran's favor, the criteria to establish service connection for an acquired psychiatric disorder, diagnosed as PTSD and depression, have been met and the claim is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.


ORDER

As new and material evidence has been received, the issue of whether the stab wounds received by the Veteran on October 11, 1973, were incurred in the line of duty and not due to willful misconduct, is reopened.

The stab wounds received by the Veteran on October 11, 1973, were incurred in the line of duty is granted.

Service connection for a psychiatric disorder to include PTSD and depression is granted.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


